DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent 10,735,629 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The following is an example for comparing claim 1 of this application and claims 1, 4, and 6 of U.S. Patent 10,735,629 B2:
Claim 1 of this application
Claim 1 of U.S. Patent 10,735,629
1. A display device comprising:
a substrate;
an active pattern positioned above the substrate and including a plurality of channel regions and a plurality of conductive regions;
a plurality of scan lines extending substantially in a first direction;
a data line and a driving voltage line crossing the plurality of scan lines;
a first transistor including a first channel region among the plurality of channel regions and a first gate electrode; and
a first connector electrically connecting the first gate electrode of the first transistor and a first conductive region among the plurality of conductive regions to each other,
wherein the driving voltage line overlaps at least a portion of the first connector along a direction orthogonal to an upper surface of the substrate.
1. A display device comprising:
a substrate;
an active pattern positioned above the substrate and including a plurality of channel regions and a plurality of conductive regions;
a plurality of scan lines extending substantially in a first direction;
a data line and a driving voltage line crossing the plurality of scan lines;
a first transistor including a first channel region among the plurality of channel regions and a first gate electrode;
a first connector electrically connecting the first gate electrode of the first transistor and a first conductive region among the plurality of conductive regions to each other;
a storage line including a first expansion,
wherein the driving voltage line overlaps at least a portion of the first connector along a direction orthogonal to an upper surface of the substrate,
wherein the first gate electrode overlaps the first expansion along the direction orthogonal to the upper surface of the substrate to form a first sub-capacitor,
the driving voltage line overlaps the first connector along the direction orthogonal to the upper surface of the substrate to form a second sub-capacitor, and
the first sub-capacitor overlaps a portion of the second sub-capacitor along the direction orthogonal to the upper surface of the substrate.


The limitations of claim 1 of the current application are broader and are therefore anticipated by those found in claim 1 of U.S. Patent 10,735,629 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0012775 A1 to Jeong et al. (hereinafter "Jeong") in view of U.S. Patent Application Publication 2015/0015468 A1 to Ko et al. (hereinafter "Ko").
Regarding Claim 1, Jeong teaches a display device comprising: a substrate; an active pattern positioned above the substrate and including a plurality of channel regions and a plurality of conductive regions (Figs. 2-5; Para. 93-95 of Jeong; buffer layer 1110 may be positioned on an insulation substrate 1100. The insulation substrate 1100 may include glass, quartz, ceramic, plastic, etc. A semiconductor pattern 1200 is positioned on the buffer layer 1110… semiconductor pattern 1200 may have a conductive property in regions except for channel regions 1241, 1242, 1245, 1246, and 1247 that form channels of respective transistors T1, T2, T3, T4, T5, T6, and T7); a plurality of scan lines extending substantially in a first direction; a data line and a driving voltage line crossing the plurality of scan lines (Figs. 2-5; Para. 108-132 of Jeong; data conductive layer includes a data line 1710, a driving voltage line 1720, a first connecting member 1730, a second connecting member 1740, and a third connecting member 1750. The data line 1710 transmits a data signal DATA, and may substantially extend in a vertical direction to cross the gate line 1510, the previous gate line 1520, and the light emission control line 1530); a first transistor including a first channel region among the plurality of channel regions and a first gate electrode; and a first connector electrically connecting the first gate electrode of the first transistor and a first conductive region among the plurality of conductive regions to each other (Figs. 1A-5; Para. 108-135 of Jeong; channel region 1241 of the driving transistor T1 may include a region overlapping the gate pattern 1310… first connecting member 1730 is physically and electrically coupled to the driving gate electrode 1540 through the contact hole 1630 and to the initialization drain electrode of the initialization transistor T4 or compensation drain electrode of the compensation transistor T3 through the contact hole 1660). 
Jeong does not explicitly disclose that the driving voltage line overlaps at least a portion of the first connector along a direction orthogonal to an upper surface of the substrate.
However, Ko teaches a that a driving voltage line overlaps at least a portion of a connector along a direction orthogonal to an upper surface of a substrate (Fig. 8; Para. 119 of Ko; portion of the driving voltage line 172 is connected to the odd-numbered operation control drain electrode 177 e_T and the even-numbered operation control source electrode 176 e_B through a contact hole 71).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that the driving voltage line overlaps at least a portion of the first connector along a direction orthogonal to an upper surface of the substrate using the teachings of Ko in order to modify the display device taught by Jeong. The motivation to combine these analogous arts would have been to provide an organic light-emitting diode (OLED) display having a layout margin in a common pixel driver by forming a common pixel driver shared by an odd-numbered pixel and an even-numbered pixel adjacent to each other (Para. 9 of Ko).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of U.S. Patent 9,129,923 B1 to Han et al. (hereinafter "Han").
Regarding Claim 1, Jeong teaches a display device comprising: a substrate; an active pattern positioned above the substrate and including a plurality of channel regions and a plurality of conductive regions (Figs. 2-5; Para. 93-95 of Jeong; buffer layer 1110 may be positioned on an insulation substrate 1100. The insulation substrate 1100 may include glass, quartz, ceramic, plastic, etc. A semiconductor pattern 1200 is positioned on the buffer layer 1110… semiconductor pattern 1200 may have a conductive property in regions except for channel regions 1241, 1242, 1245, 1246, and 1247 that form channels of respective transistors T1, T2, T3, T4, T5, T6, and T7); a plurality of scan lines extending substantially in a first direction; a data line and a driving voltage line crossing the plurality of scan lines (Figs. 2-5; Para. 108-132 of Jeong; data conductive layer includes a data line 1710, a driving voltage line 1720, a first connecting member 1730, a second connecting member 1740, and a third connecting member 1750. The data line 1710 transmits a data signal DATA, and may substantially extend in a vertical direction to cross the gate line 1510, the previous gate line 1520, and the light emission control line 1530); a first transistor including a first channel region among the plurality of channel regions and a first gate electrode; and a first connector electrically connecting the first gate electrode of the first transistor and a first conductive region among the plurality of conductive regions to each other (Figs. 1A-5; Para. 108-135 of Jeong; channel region 1241 of the driving transistor T1 may include a region overlapping the gate pattern 1310… first connecting member 1730 is physically and electrically coupled to the driving gate electrode 1540 through the contact hole 1630 and to the initialization drain electrode of the initialization transistor T4 or compensation drain electrode of the compensation transistor T3 through the contact hole 1660). 
Jeong does not explicitly disclose that the driving voltage line overlaps at least a portion of the first connector along a direction orthogonal to an upper surface of the substrate.
However, Han teaches a that a driving voltage line overlaps at least a portion of a connector along a direction orthogonal to an upper surface of a substrate (Fig. 8C; Col. 5, ln. 19-29 of Han; electrode 148 is connected to the power supply line PL through a second gate contact hole 172b extending through the interlayer insulation film 116 to expose the power supply line PL).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that the driving voltage line overlaps at least a portion of the first connector along a direction orthogonal to an upper surface of the substrate using the teachings of Han in order to modify the display device taught by Jeong. The motivation to combine these analogous arts would have been to an organic light emitting display with reduced brightness deviation and change over time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622